DETAILED ACTION
		Response to Amendment
 The amendment filed on 08/27/2020 has been entered and considered by Examiner. Claims 20-38 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dugan, Brian on 11/03/2021.
The application has been amended as follows:
Title: - - METHODS AND APPARATUS FOR REDUCING CELLULAR TELEPHONE RADIATION EXPOSURE USING DIFFERENT POWER LEVELS --

Allowable Subject Matter
Claims 20-38 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Bychkov discloses (Figs. 1-7) a system comprising: a mobile telephone; and 

	detect the presence of a WiFi network [0048]; and 
	in response to detecting the presence of the WiFi network [0048]: 
	switch the mobile telephone to a low radiation mode by communicating using low radiation emitting communications circuitry and a WiFi communications protocol (the different portions communicate with each other when physically connected) [0051-55 and 0061-66]; 
	Kudrna discloses stop communicating directly with a cellular network (the system use a low power component for short range communication between a mobile device 210 and a docking station 220, and a high power component for long range communication between the docking station 220 and a network node 540) [0027-29, 0036-37]; and 
	allow voice communication from the mobile telephone over the WiFi network without communicating directly over a cellular network and using a radiation level that is less than is used to communicate directly over a cellular network using the mobile telephone (the system use a low power component for short range communication between a mobile device 210 and a docking station 220, and a high power component for long range communication between the docking station 220 and a network node 540) [0027-29, 0036-37]; 
	wherein a user of the mobile telephone is not exposed to higher radiation levels used to communicate directly with a cellular tower during voice communication over the WiFi network (the system use a low power component for short range communication between a mobile device 210 and a docking station 220, and a high power component for long range communication between the docking station 220 and a network node 540) [0027-29, 0036-37].

	However, all cited prior arts of record fail to disclose in claims 20, 26, and 32, “…. the first and second portions are removably coupled to each other so as to allow a user of the cellular telephone to communicate over a cellular network by communicating through the first portion to the second portion while the second portion is separated from the first portion; wherein a first communication power level of less than 0.2 SAR, between the first portion and the second portion, is lower than a second communication power level of up to 1.6 SAR or more, between the second portion and the cellular network, to reduce radiation exposure to the user, wherein the second portion is operable to automatically increase the second communication power level to a third communication power level of up to 1.6 SAR or higher when the second portion senses that the second portion is separated from the first portion, wherein the first communication power level of the first portion is provided by a first power supply that includes a battery; and wherein the second communication power level of the second portion is provided by a second power supply.” (or similar limitations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190208472 A1 – a method of reducing power consumption by a mobile telephone includes (1) providing a mobile telephone including a processor, an antenna, and a memory having computer program code; and (2) employing the processor of the mobile telephone and computer program code to (a) determine if the mobile telephone is in a vehicle; and (b) in 

US 20160105854 A1 - An electronic device includes: a sensor circuitry configured to generate information about a user's motion, at least one processor configured to determine a plurality of threshold values to be compared with a radiation power value and set the radiation power value associated with the determined plurality of threshold values, and an antenna configured to perform a communication in accordance with power.

US 7522671 B2- An apparatus and method for an interface for transmitting high speed data between circuits. A driver circuit produces first and second differential currents from a digital signal that drive first and second transmission lines. A receiver is connected through first and second terminating resistors to said transmission lines. The resistive elements are in turn connected to first and second common base amplifiers where the differential currents are converted to a differential voltage.

US 7348953 B1- By providing a "0 V" reset period before or after a gradation display period, the hysteresis of the thresholdless liquid crystal is prevented. With regard to a liquid crystal which has a small spontaneous polarization and with which switching between halftones takes a lot of time, there is an effect of improving the response time by switching via "0 V".

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642